DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8, 11-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has incorporated dependent claims 9 and 10 into independent claims 1 and 19. Dependent claim 10 was previously indicated allowable for the following reasons:
Regarding claim 10, the known prior art of record, taken alone or in combination, was not found to teach or suggest, in combination with the limitations of independent claim 1 and dependent claim 9, reading out entries in parallel from a secondary branch target storage and a way prediction storage at a first stage of a pipeline and selecting between the entries responsive to the prediction generated by branch outcome prediction circuitry. 
In particular, Williams, Filippo, and Dundas were found to be the closest prior art of record and were combined to teach the limitations of independent claim 1 and dependent claim 9, but the combination was not found to teach the additional claim 10 limitations of reading out entries in parallel from a secondary branch target storage and a way prediction storage at a first stage of a pipeline and selecting between the entries responsive to the prediction generated by branch outcome prediction circuitry. No further references were found to teach or suggest these limitations. 

Applicant has submitted a new claim which includes the language of independent claim 1 and dependent claims 9, 11, and 15. Dependent claim 15 was previously indicated allowable for the following reasons:

In particular, Williams, Filippo, and Dundas were found to be the closest prior art of record and were combined to teach the limitations of independent claim 1 and dependent claims 9 and 11, but the combination was not found to teach the additional claim 15 limitations of responsive to replacement of an entry in the secondary branch target storage for a later block of instructions in the first state to invalidate a way prediction corresponding to the earlier block of instructions in the second. No further references were found to teach or suggest these limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183